 .   .\ .
        STEVEN G. KALAR
        Federal Public Defender
 2      Northern District of California
        DAVID RIZK
 3      Assistant Federal Public Defender
        19th Floor Federal Building- Box 36106
 4
        450 Golden Gate Avenue                                                 FILED
 5      San Francisco, CA 94102
        Telephone: (415) 436-7700                                              ocr 3. zo19
 6      Facsimile: (415) 436-7706
        Email:       David_Rizk@fd.org                                    CLE~~SAN Y. SOONG
 7                                                                                        0
                                                                       NORTHERN gi~T~~8~R 1FCTC COURT
                                                                                               ALIFORNJA

 8      Counsel for Defendant Martinez

 9

10                                    IN THE UNITED STATES DISTRICT COURT
11                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN FRANCISCO DIVISION
13
                                                                                     063P"I
14          UNITED STATES OF AMERICA,                         Case No.: CR      19-~          TSH

15                       Plaintiff,                           STIPULATION AND [PROPOSED]
                                                              ORDER RE: PRETRIAL SCHEDULE
16                v.
                                                              Court:                 Courtroom A, 15th Floor
17          CARLOS CHAVEZ- MARTINEZ,

18                       Defendant.

19
               The parties hereby stipulate to the following schedule dates:
20
                   •   November 12-13,2019: Trial 1.
21
                   •   November 5, 2019: Pretrial conference.
22
                   •   November 1, 2019: Defense files exhibit and witness list.
23
                   •   October 29, 2019: Government files exhibit and witness list.
24
                   •   October 24, 2019: Oppositions to motions in limine due; defense provides notice of
25
                       experts.
26

27
       1 During  trial, parties shall make good faith effort to identify order of witnesses for next day by 7 pm
28      the prior day.

       [PROPOSE D] ORDER RE: PRETRI AL SCHEDULE
       MARTINEZ, CR 19-71 073 TSH
               •     October 17, 2019: Motions in limine due; proposed jury instructions due; verdict form

 2                   due; proposed voire dire questions due; government provides notice of experts; defense

 3                   discloses all materials required by Jencks.

 4             •     October 11, 2019: Defense certifies production of all discovery per Rule 16.

 5             •     October 10, 2019: government certifies production of all discovery per Rule 16;

 6                  government to provide notice of Rule 404(b) evidence; government produces all

 7                  materials required by Brady, Jencks, and Giglio.

 8

 9                                                         IT IS SO STIPULATED.

10
     Dated:        October 3, 2019
11
                                                              STEVEN G. KALAR
12
                                                              Federal Public Defender
13                                                            Northern District of California

14                                                                      /S
                                                              DAVID RIZK
15                                                            Assistant Federal Public Defender

16
     Dated:        October 3, 2019
17
                                                              DAVID L. ANDERSON
18                                                            United States Attorney
                                                              Northern District of California
19

20                                                                      /S
                                                              DENISE OKI
21                                                            Assistant United States Attorney

22
                                                           IT IS SO ORDERED.
23

24

25
     Dated:           1~~6}     n                         C'~
                                                          THOMAS S. H
                                                                      ~ ~~-
                                                              United States Magistrate Judge
26

27

28

     [PROPOSED] ORDER RE: PRETRIAL SCHEDULE
     MARTINEZ, CR 19- 71073 TSH
                                                          2
